USDC SDNY    Case 1:18-cv-05092-GHW Document 127 Filed 10/23/20 Page 1 of 1
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 10/23/20




                                                                     MEMORANDUM ENDORSED




     Because both redacted and unredacted versions of Plaintiff's motion in limine papers have been filed on
     ECF, Plaintiff should not email the motion papers to the Court. The Court expects that it will rule on the
     motion to seal shortly after it rules on Plaintiff's motions in limine.

     The Clerk of Court is directed to terminate the motion pending at Dkt. No. 126 because it was improperly
     filed as a motion.
                                                                         _____________________________________
     SO ORDERED.
                                                                               GREGORY H. WOODS
     Dated: October 23, 2020
                                                                              United States District Judge
